Order entered March 11, 1964, denying plaintiff’s motion .-for increased support for the two infant issue of the marriage, unanimously réversed, on the law and on the facts, with $30 costs and disbursements to plaintiff-appellant, and the motion granted requiring defendant to pay $1,875 for their tuition for the year 1964. There has been sufficient improvement in the financial condition of defendant father to warrant his payment of the increased costs for the schooling. Concur — Breitel, J. P., Valente, McNally, Eager and Steuer, JJ.